116 Ga. App. 803 (1967)
159 S.E.2d 144
UNDERWOOD et al.
v.
RANGER MANUFACTURING COMPANY, INC.
43228.
Court of Appeals of Georgia.
Argued November 9, 1967.
Decided December 5, 1967.
Guy D. Jackson, Sr., W. P. Tapp, for appellants.
Charles H. Wills, William A. Edwards, Jr., for appellee.
DEEN, Judge.
A complete failure to argue any enumeration of error, either orally or by brief, constitutes an abandonment of the ground and it will not be passed upon by this court. Wall v. Rhodes, 112 Ga. App. 572 (1) (145 SE2d 756); Pinyan v. Liberty Mut. Ins. Co., 113 Ga. App. 130 (147 SE2d 452); Amusements of America v. Schatz, 114 Ga. App. 627 (1) (152 SE2d 607); American Ins. Co. v. Guest Printing Co., 114 Ga. App. 775 (3) (152 SE2d 794). The appellant here failed to insist upon any of the enumerations of error in this case either by brief or oral argument, for which reason the judgment of the trial court is
Affirmed. Jordan, P. J., and Quillian, J., concur.